          Case 3:19-cv-00540-AWT Document 14 Filed 07/27/21 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

ROBERT A. CAMPBELL,                   :
     Petitioner,                      :
                                      :
v.                                    : CASE No. 3:19-CV-00540 (AWT)
                                      :
WARDEN WILLIAM MULLIGAN ET AL.        :
     Respondents.                     :
                                      :

               RULING ON PETITION FOR WRIT OF HABEAS CORPUS

          The pro se petitioner, Robert A. Campbell, was incarcerated

at MacDougall-Walker Correctional Institution at the time he

brought this action for a writ of habeas corpus pursuant to 28

U.S.C. §2254. He challenges his May 2016 convictions.

          For the reasons set forth below, the petition for writ of

habeas corpus is being denied.

     I.     FACTUAL AND PROCEDURAL BACKGROUND

          Following a criminal trial in Connecticut Superior Court,

the petitioner was convicted of possession of narcotics with

intent to sell, possession of narcotics with the intent to sell

within 1500 feet of a school, and possession of narcotics in

violation of Connecticut General Statutes §§21a-278(b), 21a-

278a(b), and 21a-279(a), respectively. He was sentenced to a

total effective sentence of fifteen years of imprisonment

followed by five years of special parole.

          The petitioner appealed his conviction to the Connecticut

Appellate Court. His appointed counsel moved to withdraw after



                                       -1-
     Case 3:19-cv-00540-AWT Document 14 Filed 07/27/21 Page 2 of 11



determining that there were no nonfrivolous claims, and the

Appellate Court granted the motion. The petitioner filed his own

appearance and continued to pursue the appeal. The following

year, the petitioner withdrew his appeal.

     The petitioner also filed three applications for writ of

habeas corpus in Superior Court. In each instance, the court

either dismissed the petition or declined to issue the writ. See

Campbell v. Commissioner of Correction, Superior Court, Judicial

District of Tolland, Docket Nos. TSR-CV18-4009573-S, TSR-CV18-

4009684-S, and TSR-CV18-4009773-S. He did not appeal any of

these decisions.

     While his appeal was pending in the Connecticut Appellate

Court, the petitioner applied in this court for a writ of habeas

corpus pursuant to 28 U.S.C. §2254. The petition was dismissed

without prejudice on the ground that the petitioner had failed

to exhaust his state court remedies. See Campbell v. Erfe, 2016

WL 4926411 (D. Conn. September 14, 2016).

     After withdrawing the appeal he had filed in the

Connecticut Appellate Court, Campbell petitioned for a writ of

mandamus from the Connecticut Supreme Court on December 17,

2018, and again on January 28, 2019. The Connecticut Supreme

Court denied the petitions and filed an order prohibiting

Campbell from making any further filings involving H15N-CR-14-

0275324-S, State of Connecticut v. Robert A. Campbell.


                                  -2-
        Case 3:19-cv-00540-AWT Document 14 Filed 07/27/21 Page 3 of 11



  II.    LEGAL STANDARD

     A prerequisite to habeas corpus relief under 28 U.S.C.

§2254 is the exhaustion of available state remedies. See

O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); 28 U.S.C.

§2254(b)(1)(A). The exhaustion requirement seeks to promote

considerations of comity between the federal and judicial

systems. See Coleman v. Thompson, 501 U.S. 722, 731 (1991).

     To satisfy the exhaustion requirement, a petitioner must

present the essential factual and legal bases of his federal

claim to each appropriate state court, including the highest

state court capable of reviewing it, in order to give state

courts a full and fair “opportunity to pass upon and correct

alleged violations of [their] prisoners’ federal rights.” Duncan

v. Henry, 513 U.S. 364, 365 (1995) (per curiam) (internal

quotation marks and citation omitted). A federal claim has been

“fairly present[ed] in each appropriate state court, including a

supreme court with discretionary review,” if it “alert[s] that

court to the federal nature of the claim.” Baldwin v. Reese, 541

U.S. 27, 29 (2004) (internal parentheses and quotation marks

omitted). A petitioner “does not fairly present a claim to a

state court if that court must read beyond a petition or a brief

. . . that does not alert it to the presence of a federal claim

in order to find material . . . that does so.” Id. at 32.




                                     -3-
      Case 3:19-cv-00540-AWT Document 14 Filed 07/27/21 Page 4 of 11



     Failure to exhaust may be excused only where “there is no

opportunity to obtain redress in state court or if the

corrective process is so clearly deficient to render futile any

effort to obtain relief.” Duckworth v. Serrano, 454 U.S. 1, 3

(1981) (Per curiam). A petitioner cannot, however, simply wait

until the appellate remedies no longer are available and argue

that the claim is exhausted. See Galdamez v. Keane, 394 F.3d 68,

73-74 (2d Cir. 2005).

     The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) gave district courts the discretion to deny a petition

for writ of habeas corpus on the merits “notwithstanding the

failure of an applicant to exhaust the remedies available in the

courts of the State.” Stover v. Ercole, 2011 WL 814710 at *5

(S.D.N.Y. March 8, 2011)(citing Rose v. Lundy, 455 U.S. 509, 522

(1989)). “In the exercise of this discretion, many district

courts have chosen to deny unexhausted claims that are ‘patently

frivolous.’ The Supreme Court has noted that ‘plainly meritless’

claims should be denied on the merits rather than dismissed for

failure to exhaust.” Id.

  III. DISCUSSION

     The petitioner raises four grounds for relief based on

violations of “28 U.S.C. Chapter 97 section 1602 to 1611; 18

U.S.C. Part 1 section 241 and 242 and/or the 4th, 5th, 6th and 9th

Amendments of the U.S. Constitution.” Pet. at 9. He claims that


                                   -4-
     Case 3:19-cv-00540-AWT Document 14 Filed 07/27/21 Page 5 of 11



his conviction (1) is a “misapplication of the [statutes];” (2)

“lacks subject matter jurisdiction;” (3) is “constructive

fraud;” and (4) is “false imprisonment.” Id. at 9-15.

     The respondents argue that the petitioner has not exhausted

his available state court remedies with respect to any of these

claims, and that, in any event, the petitioner’s claims are

frivolous and should be denied on the merits. The court agrees.

       A. Exhaustion of State Court Remedies

     Section 2254(b)(1) provides:

     An application for a writ of habeas corpus on behalf
     of a person in custody pursuant to the judgment of a
     State court shall not be granted unless it appears
     that—(A) the applicant has exhausted the remedies
     available in the courts of the State; or (B)(i) there
     is an absence of available State corrective process;
     or (ii) circumstances exist that render such process
     ineffective to protect the rights of the applicant.

28 U.S.C. §2254(b)(1). “An application shall not be deemed to

have exhausted the remedies available in the courts of the

State, within the meaning of this section, if he has the right

under the law of the State to raise, by any available procedure,

the question presented.” 28 U.S.C. §2254(c).

     [T]o satisfy the exhaustion requirement, a petitioner
     must present the essential factual and legal bases of
     his federal claim to each appropriate state court,
     including the highest state court capable of reviewing
     it, in order to give state courts a full and fair
     “opportunity to pass upon and correct alleged
     violations of its prisoners’ federal rights.” Duncan
     v. Henry, 513 U.S. 364, 365 (1995) (per
     curiam)(internal quotation marks and citations
     omitted). . .


                                  -5-
      Case 3:19-cv-00540-AWT Document 14 Filed 07/27/21 Page 6 of 11



Burgos v. State of Connecticut, 2021 WL 2515730, at *1 (D. Conn.

June 17, 2021.

      “The exhaustion requirement springs primarily from

considerations of comity.” Daye v. Attorney General, 696 F.2d

186, 191 (2d Cir. 1982).

      The exhaustion doctrine recognizes that state courts,
      no less than federal courts, are bound to safeguard
      the federal rights of state criminal defendants. See
      Irwin v. Dowd, supra, 359 U.S. at 404, 79 S.Ct. 1123,
      35 L.Ed.2d 443 (1973). The requirement that federal
      courts not exercise habeas review of a state
      conviction unless the state courts have had an
      opportunity to consider and correct any violation of
      federal law expresses respect for our dual judicial
      system and concern for harmonious relations between
      the two adjudicatory institutions. See Rose v. Lundy,
      455 U.S. 1, 102 S.Ct. 18, 70 L.Ed.2d 1 (1981) (per
      curiam). . .

Id.

      Campbell has not gone through one complete round of the

State’s appellate review process with respect to any of his

claims. He began the review process by appealing his conviction

to the Connecticut Appellate Court, but withdrew his claim prior

to a decision being rendered, thus not giving that court a “full

and fair ‘opportunity to pass upon and correct alleged

violations of [the petitioner’s] federal rights.’” Burgos, at

*1.

      Campbell then filed two petitions for a writ of mandamus

with the Connecticut Supreme Court. These filings do not

constitute exhaustion. “It is not sufficient merely that the


                                   -6-
     Case 3:19-cv-00540-AWT Document 14 Filed 07/27/21 Page 7 of 11



[petitioner] has been through the state courts.” Ellman v.

Davis, 42 F.3d 144, 147 (2d Cir. 1994). The petitioner must

“present the essential factual and legal bases of his federal

claim to each appropriate state court. . .” Burgos, at *1. The

State of Connecticut has a well-established review process,

which Campbell did not follow. Under Connecticut law, “[t]he

Superior Court may issue a writ of mandamus in any case in which

a writ of mandamus may by law be granted . . .” CT Gen. Stat.

§52-485(a). If a party is unsatisfied with the decision of the

Superior Court, “[a]ppeals and writs of error from final

judgments or actions of the Superior Court shall be taken to the

Appellate Court in accordance with section 51-107c . . .” Id. at

§51-197(a). It is only then that “[a]n appeal may be filed with

the Supreme Court . . . where the Supreme Court, upon petition

of an aggrieved party, certifies the case for review.”

Connecticut Practice Book §84-1.

     Here, in addition to making the initial filing with the

Connecticut Supreme Court instead of the Connecticut Superior

Court, Campbell also failed to respond to the Connecticut

Supreme Court’s order to submit, on or before March 17, 2019, a

memorandum addressing why he should not be prohibited from

making any further filings involving his case. Following his

failure to submit such a memorandum, the Connecticut Supreme

Court issued another order stating “that the claimant, Robert A.


                                  -7-
     Case 3:19-cv-00540-AWT Document 14 Filed 07/27/21 Page 8 of 11



Campbell, is prohibited from filing any further filings

involving H15N-CR-XX-XXXXXXX-S, State of Connecticut v. Robert

A. Campbell, with the Supreme Court.” Resp’t App. F.

     Thus, with respect to each of the appeal of his conviction,

his state habeas petitions, and his petitions for writ of

mandamus, Campbell failed to present the essential factual and

legal bases of any potential federal claim to each appropriate

state court.

     While there are exceptions to the exhaustion requirement,

the Supreme Court stated in Duckworth that “[a]n exception is

made only if there is no opportunity to obtain redress in state

court or if the corrective process is so clearly deficient as to

render futile any effort to obtain relief.” 454 U.S. at 3.

Campbell has not alleged facts showing that there was no

opportunity for redress in state court or that the state court

process is clearly deficient.

       B. Frivolous Claims

     Section 2254(b)(2) provides that an “application for a writ

of habeas corpus may be denied on the merits, notwithstanding

the failure of an applicant to exhaust the remedies available in

the courts of the State.” 28 U.S.C. §2254(b)(2). “Where a

federal habeas petition contains frivolous claims, requiring

state court exhaustion does not serve the underlying purpose of

comity.” Cooks v. Johnson, 2015 WL 2003966 at *2 (E.D.Cal. May


                                  -8-
     Case 3:19-cv-00540-AWT Document 14 Filed 07/27/21 Page 9 of 11



1, 2015). The respondents point out that the petitioner’s claims

are “based upon his purported status as a ‘sovereign citizen’”

and “[g]iven that the petitioner’s claims are obviously

meritless, this option presents the most sensible method of

resolving the petition.” Resp’ts Resp. at 1, 9. The court

agrees.

     “As the Second Circuit has described, ‘sovereign citizens’

is ‘a loosely affiliated group who believe that the state and

federal governments lack constitutional legitimacy and therefore

have no authority to regulate their behavior.’” Osario v.

Connecticut, 2018 WL 1440178, at *5 (D. Conn. Mar. 22, 2018).

“Many district courts, including this Court, have rejected

jurisdictional claims from ‘sovereign citizens’ as patently

frivolous.” Ramos v. Semple, 2019 WL 2437851, at *4 (D. Conn.

June 11, 2019).

     In Ramos, the petitioner asserted four claims for relief,

including that he was “legally sovereign, free, and immune from

all claims and charges. . .” and that the trial court “lack[ed]

subject matter jurisdiction” over his case. Id. The court held

that because each of the petitioner’s claims rested on the

contention that he was a sovereign citizen, and such a

contention lacks legal merit, those claims were frivolous; thus,

the petition was denied. See id. at *4-5. Similarly, in Tyson v.

Clifford, 2018 WL 6727538 at *2 (D. Conn. December 21, 2018),


                                  -9-
     Case 3:19-cv-00540-AWT Document 14 Filed 07/27/21 Page 10 of 11



the petitioner alleged that he was a sovereign “as establish[ed]

by law” and that the State of Connecticut “violated his rights

under the First, Fifth, Eighth, Ninth, and Fourteenth Amendments

as well as under sections 241 and 242 of title 18 of the United

States Code.” Id. The court noted:

     It is apparent that Tyson is claiming that, as a
     “sovereign citizen,” he is not subject to the
     jurisdiction of the State of Connecticut or the
     Superior Court and that any criminal charges against
     him must be dismissed. To the extent that he
     challenges the jurisdiction of the State of
     Connecticut, its courts, or Judge Clifford, or the
     authority of the State, through Attorney Doyle, to
     prosecute him for a criminal offense, based on a
     “sovereign citizen” theory, the court concludes that
     the claim lacks an arguable legal basis. Thus, that
     claim is dismissed.

Id. at *3.

     For each of his four claims, Campbell asserts that he is

entitled to have the judgment of conviction vacated and be

immediately released from custody. Like the petitioners in Ramos

and Tyson, Campbell uses language grounded in sovereign citizen

theory. He identifies himself as “a living breathing man,” a

“secured party creditor,” and he claims that the legal person

ROBERT A. CAMPBELL was “created in the contemplation of the

law.” Aff. Of Truth & Status at 1. However, “[r]egardless of an

individual’s claimed status of descent, be it as a ‘sovereign

citizen,’ a ‘secured-party creditor,’ or a ‘flesh-and-blood

human being,’ that person is not beyond the jurisdiction of the



                                  -10-
        Case 3:19-cv-00540-AWT Document 14 Filed 07/27/21 Page 11 of 11



courts. These theories should be rejected summarily, however

they are presented.” United States v. Benabe, 654 F.3d 753, 767

(7th Cir. 2011). Because each of the petitioner’s claims is

based on the contention that he is a “sovereign citizen,” each

is a legally frivolous claim and his petition should be denied

on the merits.

  IV.     CONCLUSION

     For the reasons set forth above, the petition for habeas

corpus pursuant to 28 U.S.C. §2254 (ECF No. 1) is hereby DENIED.

     The Clerk shall enter judgment accordingly and close this

case.

     It is so ordered.

     Dated this 27th day of July 2021, at Hartford, Connecticut.



                                               /s/ AWT       ___
                                         Alvin W. Thompson
                                    United States District Judge




                                     -11-
